      Case 2:15-bk-50141                     Doc 55       Filed 10/05/18 Entered 10/05/18 14:11:21                             Desc Main
 Fill in this information to identify the case:           Document     Page 1 of 8
 Debtor 1              John S. Jones
                       __________________________________________________________________

 Debtor 2               Kim  R Howard-Jones
                        ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Southern     District
                                                  District     of __________
                                                           of Ohio

 Case number            2:15-bk-50141
                        ___________________________________________




               l               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   US Bank Trust National Association, ET AL
 Name of creditor: _______________________________________                                                        12-1
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                          1
                                                         ____ 4
                                                              ____ 9
                                                                   ____ 3
                                                                        ____         Must be at least 21 days after date       11/01/2018
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                                795.87
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:           Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     254.88
                    Current escrow payment: $ _______________                      New escrow payment:                   254.49
                                                                                                               $ _______________


 Part 2:           Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:           Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                    Reason for change: ___________________________________________________________________________________

                    Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
     Case 2:15-bk-50141                        Doc 55              Filed 10/05/18 Entered 10/05/18 14:11:21                           Desc Main
                                                                   Document     Page 2 of 8

Debtor 1         John   S. Jones
                 _______________________________________________________                                           2:15-bk-50141
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/S/ Adam J. Garcia
     _____________________________________________________________
     Signature
                                                                                                Date    10/03/2018
                                                                                                        ___________________




 Print:             Adam                     J.            Garcia
                    _________________________________________________________                   Title   Bankruptcy   Asset Manager
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            SN Servicing Corporation
                    _________________________________________________________



 Address            323           5th Street
                    _________________________________________________________
                    Number                 Street

                    Eureka                           CA      95501
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (800) 603 0836
                    ________________________                                                           bknotices@snsc.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
         Case 2:15-bk-50141                Doc 55        Filed 10/05/18 Entered 10/05/18 14:11:21 Desc Main
                                                         Document        Page 3 of 8
                                                           SN Servicing Corporation           Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 05, 2018

     JOHN S JONES                                                                                                       Loan:
     KIM R HOWARD-JONES
     3815 DEHNER DR                                                                          Property Address:
     COLUMBUS OH 43227                                                                       3815 DEHNER DRIVE
                                                                                             COLUMBUS, OH 43227



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Oct 2017 to Oct 2018. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2018:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 541.38                  541.38                   Due Date:                                       Sep 01, 2018
 Escrow Payment:                           254.88                  254.49                   Escrow Balance:                                      313.69
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          509.76
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $823.45
 Total Payment:                              $796.26                    $795.87



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance           937.85                246.95
     Oct 2017            234.47                                             *                             1,172.32                246.95
     Nov 2017            234.47        509.76                               *                             1,406.79                756.71
     Dec 2017            234.47        254.88                               *                             1,641.26              1,011.59
     Dec 2017                                                        722.66 *    County Tax               1,641.26                288.93
     Jan 2018            234.47        254.88           830.35              *    County Tax               1,045.38                543.81
     Feb 2018            234.47        254.88                               *                             1,279.85                798.69
     Mar 2018            234.47        254.88                               *                             1,514.32              1,053.57
     Apr 2018            234.47        254.88                               *                             1,748.79              1,308.45
     May 2018            234.47        254.88                               *                             1,983.26              1,563.33
     Jun 2018            234.47        254.88           830.35       722.66 *    County Tax               1,387.38              1,095.55
     Jul 2018            234.47        254.88         1,152.91     1,291.62 *    Homeowners Policy          468.94                 58.81
     Aug 2018            234.47        254.88                               *                               703.41                313.69
     Sep 2018            234.47                                             *                               937.88                313.69
                                                                                 Anticipated Transactions   937.88                313.69
     Sep 2018                     254.88                                                                                          568.57
     Oct 2018                     254.88                                                                                          823.45
                     $2,813.64 $3,313.44           $2,813.61 $2,736.94

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.

     Last year, we anticipated that payments from your account would be made during this period equaling $2,813.61. Under
     Federal law, your lowest monthly balance should not have exceeded $468.94 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.

                                                                                                                                           Page 1
ThisCase    2:15-bk-50141
     shortage                     Doc
              may be collected from  you55over aFiled
                                                 period10/05/18       Entered
                                                        of 12 months or         10/05/18
                                                                        more unless          14:11:21
                                                                                    the shortage is less than Desc  Main
                                                                                                              1 month's
                                               Document
deposit, in which case we have the additional option of requestingPage   4 of
                                                                   payment    8 30 days. We have decided to collect it over 12
                                                                           within
months.




                                                                                                                   Page 2
     Case 2:15-bk-50141                Doc 55       Filed  10/05/18
                                                      SN Servicing        Entered 10/05/18 14:11:21
                                                                     Corporation                Final Desc Main
                                                    Document          Page
                                                     For Inquiries: (800)     5 of 8
                                                                          603-0836
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 05, 2018

 JOHN S JONES                                                                                                    Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               823.45        1,140.38
Nov 2018               228.08                                                                         1,051.53        1,368.46
Dec 2018               228.08                                                                         1,279.61        1,596.54
Jan 2019               228.08           722.66           County Tax                                     785.03        1,101.96
Feb 2019               228.08                                                                         1,013.11        1,330.04
Mar 2019               228.08                                                                         1,241.19        1,558.12
Apr 2019               228.08                                                                         1,469.27        1,786.20
May 2019               228.08                                                                         1,697.35        2,014.28
Jun 2019               228.08          722.66            County Tax                                   1,202.77        1,519.70
Jul 2019               228.08        1,291.62            Homeowners Policy                              139.23          456.16
Aug 2019               228.08                                                                           367.31          684.24
Sep 2019               228.08                                                                           595.39          912.32
Oct 2019               228.08                                                                           823.47        1,140.40
                    $2,736.96       $2,736.94

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your escrow balance contains a cushion of $456.16. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed $456.16 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is $823.45. Your starting
balance (escrow balance required) according to this analysis should be $1,140.38. This means you have a shortage of $316.93.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be $2,736.94. We divide that amount by the number of payments expected
during the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
     Case 2:15-bk-50141             Doc 55      Filed 10/05/18    Entered
                                                          Paying the shortage:10/05/18   14:11:21
                                                                               If your shortage is paid inDesc     Main
                                                                                                           full, your new
 New Escrow Payment Calculation                 Documentmonthly
                                                              Page    6 ofwill
                                                                           8 be $769.46 (calculated by subtracting the
                                                                  payment
 Unadjusted Escrow Payment                      228.08
                                                              Shortage Amount to the left and rounding, if applicable). Paying the
 Surplus Amount:                                  0.00
                                                              shortage does not guarantee that your payment will remain the same, as
 Shortage Amount:                                26.41
                                                              your tax or insurance bills may have changed. If you would like to pay
 Rounding Adjustment Amount:                      0.00
                                                              the shortage now, please pay the entire amount of the shortage before
 Escrow Payment:                               $254.49
                                                              the effective date of your new payment. To ensure that the funds are
                                                              posted to your account correctly, please notify your asset manager that
                                                              you are paying the shortage.

NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
Street, Eureka, Ca 95501 or 800-603-0836.




                                                                                                                         Page 4
 Case 2:15-bk-50141         Doc 55     Filed 10/05/18 Entered 10/05/18 14:11:21            Desc Main
                                       Document     Page 7 of 8


 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     LAW OFFICES OF MICHELLE GHIDOTTI
 2   1920 Old Tustin Ave.
 3   Santa Ana, CA 92705
     Ph: (949) 427-2010
 4   Fax: (949) 427-2732
     mghidotti@ghidottilaw.com
 5
     Attorney for Creditor
 6
     U.S. Bank Trust National Association, as Trustee of the PRP II Pals Investments Trust
 7
                              UNITED STATES BANKRUPTCY COURT
 8                       SOUTHERN DISTRICT OF OHIO -COLUMBUS DIVISION

 9
     In Re:                                               )   CASE NO.: 15-50141
10                                                        )
     John S. Jones and                                    )   CHAPTER 13
11   Kim R Howard-Jones                                   )
12                                                        )   CERTIFICATE OF SERVICE
              Debtors.                                    )
13                                                        )
                                                          )
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
18
                                      CERTIFICATE OF SERVICE
19
20
              I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
     Avenue, Santa Ana, CA 92705.
23
24            I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would
26
     be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28
     On October 5, 2018 I served the following documents described as:

                    NOTICE OF MORTGAGE PAYMENT CHANGE
                                                      1
                                       CERTIFICATE OF SERVICE
 Case 2:15-bk-50141         Doc 55    Filed 10/05/18 Entered 10/05/18 14:11:21             Desc Main
                                      Document     Page 8 of 8


 1
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 2
 3   envelope addressed as follows:

 4   (Via United States Mail)
     Debtor                                              Debtor’s Counsel
 5   John S. Jones                                       Erin E. Schrader
 6   3815 Dehner Dr                                      Rauser & Associates
     Columbus, OH 43227                                  5 E. Long Street, Suite 300
 7                                                       Columbus, OH 43215
     Joint Debtor
 8
     Kim R Howard-Jones                                  Trustee
 9   3815 Dehner Dr                                      Frank M Pees
     Columbus, OH 43227                                  130 East Wilson Bridge Road
10                                                       Suite 200
     U.S. Trustee                                        Worthington, OH 43085
11
     Office of the US Trustee
12   170 North High Street, Suite 200
     Columbus, OH 43215
13
14
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
16
17   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
18
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
19   America that the foregoing is true and correct.
20
            Executed on October 5, 2018 at Santa Ana, California
21
     /s / Lauren Simonton
22   Lauren Simonton
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
